990 A.2d 549 (2010)
412 Md. 672
Quinton RICHMOND, et al.
v.
DISTRICT COURT OF MARYLAND, et al.
No. 54 September Term, 2008.
Court of Appeals of Maryland.
March 5, 2010.
BEFORE: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The Appellants in this case have sought a declaratory judgment that they and the class of indigent persons they represent have the right to be represented by the Public Defender during an initial appearance before a District Court Commissioner. The Appellants have not, however, joined the Public Defender as a party. Under these circumstances, the Circuit Court should have dismissed the Complaint pursuant to Md. Rule 2-211(a). Although the parties have agreed that the issues presented in this case satisfy the prerequisites of Md. Rule 2-231, the Circuit Court should not have accepted that agreement before the Public Defender had the opportunity to be heard on the issue of whether this case should be maintained as a class action, as well as on the issue of whether the Public Defender is obligated to represent an indigent defendant during his or her initial appearance before a District Court Commissioner. It is therefore, this 5th day of March, 2010, by the Court of Appeals of Maryland, a majority concurring:
ORDERED that the judgment of the Circuit Court be and is hereby VACATED; and it is further
ORDERED that this case be remanded to the Circuit Court; and it is further
ORDERED that the Circuit Court, as soon as is reasonably practical, enter a conditional order of refusal to certify this case as a class action; and it is further
ORDERED that the Circuit Court enter an Order dismissing the Complaint on April 6, 2010, unless by that date Appellants have joined the Public Defender as a party in this case. Mandate to issue forthwith.